UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2015 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1830 Penn Street, Melbourne, Florida 32901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (321) 779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Increase in Size of Board of Directors; Resignation of Director; Appointment of New Directors On March 24, 2015, the board of directors (the “ Board ”) of Lighting Science Group Corporation (the “ Company ”) (a) increased the number of directors comprising the Board from eleven (11) directors to twelve (12) directors, (b) appointed Samer Salty as a director of the Company to fill the vacancy resulting from such increase, (c) accepted the resignation of Warner Philips from the Board and (d)appointed Dennis McGill as a director of the Company to fill the vacancy resulting from Mr. Philips’s resignation. Each of Messrs. Salty and McGill will serve on the Board until the next annual meeting of stockholders and until his successor is duly elected and qualified or until his earlier resignation or removal. As of the date of this report, the Board has not appointed Mr. Salty or Mr. McGill to serve on any committee of the Board. Samer Salty previously served on the Board from September 2012 to February 2014. Mr. Salty co-founded Zouk Capital LLP (“ Zouk Capital ”) in 1999 and is its chief executive officer. Zouk Capital is a London-based investment manager that focuses on clean tech as well as renewable and environmental infrastructure. Mr. Salty has over27 years of experience in private equity, investment banking and technology, and in his position as chief executive officer of Zouk Capital, Mr. Salty oversees the firm’s strategic direction and investment process. Prior to co-founding Zouk Capital, Mr. Salty worked in the derivatives division of the foreign exchange group at JP Morgan and in structured and marketed derivative products at Citibank. Mr. Salty earned his Bachelor of Science degree in Electronic Engineering from California Polytechnic and a Master of Science degree in Management and Finance from Massachusetts Institute of Technology (“ MIT ”). He also sits on the International Council of the Harvard Kennedy School, Belfer Centre, and the Advisory Board of the MIT Sloan School of Management. Mr. Salty was appointed to serve on the Board pursuant to Section 10 of the certificate of designation governing the Company’s Series H Convertible Preferred Stock (“ Series H Preferred Stock ”), which entitles Zouk Capital to elect one director to the Board, subject to certain limitations. On January 3, 2014, the Company entered into a Series J Subscription Agreement (the “ Subscription Agreement ”) with Cleantech Europe II (A)LP, a limited partnership established under the laws of England (“ Cleantech A ”
